

EXHIBIT 10.29


EMPLOYMENT AGREEMENT


THIS IS AN EMPLOYMENT AGREEMENT (the "Agreement"), dated as of April 8, 2009 but
effective as of March 30, 2009, by and between Interline Brands, Inc., a New
Jersey corporation (the "Company"), and Michael Agliata (the "Executive").


WHEREAS, the Executive is currently an employee of the Company;


WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders to provide for the continued employment of the
Executive by the Company; and


WHEREAS, the Executive is willing to accept and continue his employment on the
terms hereinafter set forth in this Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration and intending to be legally bound
hereby, the parties agree as follows:


1.     Term of Employment. The Executive's term of employment with the Company
under this Agreement shall commence effective as of March 30, 2009, and unless
sooner terminated as hereafter provided, shall continue for one (1) year (the
"Employment Term"); provided that the Employment Term shall automatically be
extended for successive one-year periods; provided further that the Agreement
may be terminable by either party upon sixty (60) days written notice of such
party's intention to terminate. The termination of the Executive's employment at
the end of the Employment Term or any successive one year period thereafter on
account of the Company giving notice to the Executive of its desire not to
extend the Employment Term in accordance with the provisions of this Section 1
shall be treated for all purposes as a termination without Cause pursuant to
Section 7(c), and the provisions of Section 7(c) shall apply to such
termination. The termination of the Executive's employment at the end of the
Employment Term or any successive one year period thereafter on account of the
Executive giving notice to the Company of his desire not to extend the
Employment Term in accordance with the provisions of this Section 1 shall be
treated for all purposes as a voluntary termination pursuant to Section 7(d),
and the provisions of Section 7(d) shall apply to such termination.


2.
Position.



(a)     The Executive shall serve as Vice President, General Counsel and
Secretary of the Company. In such position, the Executive shall have such duties
and authority as are customarily associated with such position and agrees to
perform such duties and functions as shall from time to time be assigned or
delegated to him by the Chief Executive Officer of the Company or his designee
or the Board of Directors (the "Board:') of the Company or a committee thereof,
as applicable..


(b)     During the Employment Term, the Executive will devote substantially all
of his business time and best efforts to the performance of his duties hereunder
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict with the rendition of such
services, either directly or indirectly, without the prior written consent of
the Chief Executive Officer of the Company.


3.     Base Salary. During the Employment Term, the Company shall pay the
Executive an annual base salary (the "Base Salary") at the annual rate of
$210,000, payable in regular installments in accordance with the Company's usual
payroll practices. The Base Salary may, in the discretion of the Chief Executive
Officer of the Company, be upwardly adjusted.


4.     Bonus. With respect to each calendar year during the Employment Term, the
Executive shall be eligible to earn an annual bonus award of up to thirty-five
percent (35%) of the Base Salary (the "Maximum Bonus"), based upon and subject
to the terms of any bonus plan established by the Board or a committee thereof
from time to time. Payments of annual bonus that are earned, if any, shall be
made as soon as practicable following the

1

--------------------------------------------------------------------------------



determination by the Company that such amounts have been earned, but in any
event on or prior to March 15 of the year following the year such bonus is
earned.


5.     Employee Benefits and Perquisites. During the Employment Term, the
Executive shall be eligible to participate in the Company's employee benefit
plans (including, without limitation, its health insurance and short term and
long term disability insurance plans) on the same basis as those benefits are
generally made available to other executives of the Company. All of the benefits
and perquisites described in this Section 5 shall hereafter be referred to
collectively as the "Benefits". The Executive shall also be entitled to an
automobile allowance of $500 per month.


6.     Business Expenses. During the Employment Term, reasonable business
expenses incurred by the Executive in the performance of his duties hereunder
shall be reimbursed by the Company in accordance with the Company's policies on
expense reimbursement, in effect from time to time. To the extent that any
reimbursements pursuant to this Agreement are taxable to the Executive, any such
reimbursement payment due to the Executive shall be paid to the Executive as
promptly as practicable, and in all events on or before the last day of the
Executive's taxable year following the taxable year in which the related expense
was incurred. Any such reimbursements are not subject to liquidation or exchange
for another benefit and the amount of such benefits and reimbursements that the
Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that the Executive receives in any other taxable
year.


7.     Termination. Notwithstanding any other provision of this
Agreement:
(a)     For Cause by the Company. The Employment Term and the Executive's
employment hereunder may be terminated by the Company for "Cause." For purposes
of this Agreement, "Cause" shall mean (i) the Executive's gross neglect of, or
willful and continued failure to substantially perform, his duties hereunder
(other than as a result of total or partial incapacity due to physical or mental
illness); (ii) a willful act by the Executive against the interests of the
Company or which causes or is intended to cause harm to the Company or its
stockholders; (iii) the Executive's conviction, or plea of no contest or guilty,
to a felony under the laws of the United States or any state thereof or of a
lesser offense involving dishonesty, the theft of Company property or moral
turpitude; or (iv) a material breach of the Agreement by the Executive which is
not cured by the Executive within twenty (20) days (where the breach is curable)
following written notice to the Executive by the Company of the nature of the
breach. Upon termination of the Executive's employment for Cause pursuant to
this Section 7(a), the Executive shall be paid any accrued and unpaid Base
Salary and Benefits through the date of termination and shall have no additional
rights to any compensation or any other benefits under the Agreement or
otherwise.


(b)     Disability or Death. The Employment Term and the Executive's employment
hereunder shall terminate upon his death or if the Executive is unable for an
aggregate of six (6) months in any twelve (12) consecutive month period to
perform his duties due to the Executive's physical or mental incapacity, as
reasonably determined by the Board or a committee thereof (such incapacity is
hereinafter referred to as "Disability"). Upon termination of the Executive's
employment hereunder for either Disability or death, the Executive or his estate
(as the case may be) shall be entitled to receive (i) any accrued and unpaid
Base Salary and Benefits and (ii) a bonus for the calendar year in which
termination occurs, equal to the bonus which the Executive would have been
entitled to if he had remained employed by the Company at the end of such
calendar year, multiplied by a fraction, the numerator of which is the number of
days in such calendar year that have elapsed preceding the date of death or
termination of employment and the denominator of which is 365 (a "Pro Rata
Bonus"), such Pro Rata Bonus to be payable at such time as bonuses for the
relevant year would have otherwise been paid had the Executive's employment not
terminated. Upon termination of the Executive's employment due to Disability or
death pursuant to this Section 7(b), the Executive shall have no additional
rights to any compensation or any other benefits under this Agreement. All other
benefits, if any, due the Executive following his termination for Disability or
death shall be determined in accordance with the plans, policies and practices
of the Company.


(c)     Without Cause by the Company. The Employment Term and the Executive's
employment hereunder may be terminated by the Company without "Cause." If the
Executive's employment is terminated by the Company without "Cause" (other than
by reason of Disability or death), the Executive shall be entitled to receive
(i) any accrued and unpaid Base Salary and Benefits, (ii) continuation of the
Executive's Base Salary for a period of twelve (12) months from the date of
termination (the "Severance Payment"), (iii) continuation of the Executive's
health and dental benefits on the same basis as those benefits are generally
made available to other

2

--------------------------------------------------------------------------------



executives of the Company to the extent permitted under the applicable health or
dental plan for a period of twelve (12) months from the date of termination and
(iv) a Pro Rata Bonus payable at such time as bonuses for the relevant year
would otherwise have been paid had the Executive's employment not been
terminated. Upon termination of the Executive's employment by the Company
without Cause pursuant to this Section 7(c), the Executive shall have no
additional rights to any compensation or any other benefits under this
Agreement. All other benefits, if any, due the Executive following the
Executive's termination of employment by the Company without Cause shall be
determined in accordance with the plans, policies and practices of the Company.


(d)     Voluntary Termination by the Executive. The Executive shall provide the
Company thirty (30) days' advance written notice in the event the Executive
terminates his employment, other than for Good Reason (as hereinafter defined);
provided that the Chief Executive Officer may, in his sole discretion, terminate
the Executive's employment with the Company prior to the expiration of the
thirty-day notice period. In such event and upon the expiration of such
thirty-day period (or such shorter time as the Chief Executive Officer in his
sole discretion may determine), the Executive's employment under this Agreement
shall immediately and automatically terminate, and the Executive shall be
limited to receiving any Base Salary earned and unpaid as of the Executive's
termination date.


(e)     Termination for Good Reason. The Executive may terminate his employment
hereunder for "Good Reason" at any time during the Employment Term. For purposes
of the Agreement, "Good Reason" shall mean (i) a material breach of the terms of
this Agreement by the Company, (ii) the Company requiring the Executive to move
his primary place of employment more than thirty-five (35) miles from the then
current place of employment, if such move materially increases his commute, or
(iii) a material diminution of the Executive's responsibilities, provided that
any of the foregoing is not cured by the Company within twenty (20) days
following receipt of written notice by the Executive to the Company of the
specific nature of the breach. No termination for Good Reason shall be permitted
unless the Company shall have first received written notice from the Executive
describing the basis of such termination for Good Reason. A termination of the
Executive's employment for Good Reason pursuant to this Section 7(e) shall be
treated for purposes of this Agreement as a termination by the Company without
Cause and the provisions of Section 7(c) relating to the payment of compensation
and benefits shall apply.


(f)     Benefits/Release. In addition to any amounts which may be payable
following a termination of employment pursuant to one of the paragraphs of this
Section 7, the Executive or his beneficiaries shall be entitled to receive any
benefits that may be provided for under the terms of an employee benefit plan in
which the Executive is participating at the time of termination. Notwithstanding
any other provision of this Agreement to the contrary, the Executive
acknowledges and agrees that any and all payments, other than the payment of any
accrued and unpaid Base Salary and Benefits, to which the Executive is entitled
under this Section 7 are conditioned upon and subject to the Executive's
execution of a general waiver and release, in such form as may be prepared by
the Company's attorneys, of all claims and issues arising under the Employment
Agreement or the Executive's employment with the Company, except for such
matters covered by provisions of this Agreement which expressly survive the
termination of this Agreement. The Executive shall execute and deliver the
waiver and release described in this Section 7(f) to the Company within thirty
(30) days following the date of the Executive's termination of employment.


(g)     Except as provided in this Section 7, the Company shall have no further
obligation or liability under this Agreement following a termination of
employment by the Executive.


(h)     Notice of Termination. Any purported termination of employment by the
Company or by the Executive shall be communicated by written notice of
termination to the other party hereto in accordance with Section 12(h) hereof.


8.     Non-Competition.


(a)     The Executive acknowledges and recognizes the highly competitive nature
of the businesses of the Company and its affiliates, the valuable confidential
business information in such the Executive's possession and the customer
goodwill associated with the ongoing business practice of the Company, and
accordingly agrees as follows:



3

--------------------------------------------------------------------------------



(i)     During the Employment Term and, for a period ending on the expiration of
one year following the termination of the Executive's employment (the
"Restricted Period"), the Executive will not, directly or indirectly, (i) engage
in any business for the Executive's own account that competes with the business
of the Company, (ii) enter the employ of, or render any services to, any person
engaged in any business that competes with the business of the Company, (iii)
acquire a financial interest in, or otherwise become actively involved with, any
person engaged in any business that competes with the business of the Company,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant, or (iv) interfere with
business relationships (whether formed before or after the date of this
Agreement) between the Company or any of its affiliates that are engaged in a
business similar to the business of the Company (the "Company Affiliates") and
customers or suppliers of the Company or the Company Affiliates.


(ii)     Notwithstanding anything to the contrary in this Agreement, the
Executive may directly or indirectly own, solely as a passive investment,
securities of any person engaged in the business of the Company which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Executive (i) is not a controlling person of, or
a member of a group which controls, such person and (ii) does not, directly or
indirectly, own one percent (1%) or more of any class of securities of such
person.


(iii)     During the Restricted Period, and for an additional one year after the
end of the Restricted Period, the Executive will not, directly or indirectly,
(i) without the written consent of the Company, solicit or encourage any
employee of the Company or the Company Affiliates to leave the employment of the
Company or the Company Affiliates, or (ii) without the written consent of the
Company (which shall not be unreasonably withheld), hire any such employee who
has left the employment of the Company or the Company Affiliates (other than as
a result of the termination of such employment by the Company or the Company
Affiliates) within one year after the termination of such employee's employment
with the Company or the Company Affiliates.


(iv)     During the Restricted Period, the Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or the
Company Affiliates any consultant then under contract with the Company or the
Company Affiliates.


(b)     It is expressly understood and agreed that although the Executive and
the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Executive, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.


9.     Confidentiality. The Executive will not at any time (whether during or
after his employment with the Company) disclose or use for his own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any Company Affiliate, any trade
secrets, information, data, or other confidential information relating to
customers, development programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, manufacturing processes,
financing methods, plans, or the business and affairs of the Company generally,
or of any subsidiary or affiliate of the Company, provided that the foregoing
shall not apply to information which is generally known to the industry or the
public other than as a result of the Executive's breach of this covenant. The
Executive agrees that upon termination of his employment with the Company for
any reason, he will return to the Company immediately all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Company and its
affiliates, except that he may retain personal notes, notebooks and diaries. The
Executive further agrees that he will not retain or use for his account at any
time any trade names, trademark or other proprietary business designation used
or owned in connection with the business of the Company or any Company
Affiliate.


10.     Specific Performance. The Executive acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 8 or Section 9 would be inadequate and, in recognition of
this fact, the Executive agrees that, in the event of such a breach or
threatened

4

--------------------------------------------------------------------------------



breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.




11.     Independence, Severability and Non-Exclusivity. Each of the rights and
remedies set forth in this Agreement shall be independent of the others and
shall be severally enforceable and all of such rights and remedies shall be in
addition to and not in lieu of any other rights and remedies available to the
Company or its affiliates under the law or in equity. If any of the provisions
contained in this Agreement, including without limitation, the rights and
remedies enumerated herein, is hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, or rights or remedies, which shall be given full effect without
regard to the invalid portions.


12.     Miscellaneous.


(a)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its conflicts
of law doctrine.


(b)     Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of the Executive by
the Company. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.


(c)     No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


(d)     Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.


(e)     Assignment. This Agreement shall not be assignable by the Executive.
This Agreement may be assigned by the Company to a company which is a successor
in interest to substantially all of the business operations of the Company or to
the financial institution(s) providing the Company's senior credit facility.
Such assignment shall become effective when the Company notifies the Executive
of such
assignment or at such later date as may be specified in such notice. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such successor company, provided that any assignee
expressly assumes the obligations, rights and privileges of this Agreement.


(f)     No Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment and, to the extent that the Executive obtains or undertakes other
employment, the payment will not be reduced by the earnings of the Executive
from the other employment.


(g)     Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.


(h)     Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, in the
case of the Executive, to the Executive's address on file with the Company; all
notices to the Company shall be directed to the attention of the Chief Executive
Officer or to such other

5

--------------------------------------------------------------------------------



address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.


(i)     Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.


(j)     Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


(k)     Section 409A.


(i)     For purposes of this Agreement, "Section 409A" means Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time. The parties intend that any amounts
payable hereunder that could constitute "deferred compensation" within the
meaning of Section 409A will comply with Section 409A, and this Agreement shall
be administered, interpreted and construed in a manner that does not result in
the imposition of additional taxes, penalties or interest under Section 409A. In
this regard, the provisions of this Section 12(k) shall only apply if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A. Notwithstanding the foregoing, the Company does not
guarantee any particular tax effect, and Executive shall be solely responsible
and liable for the satisfaction of all taxes, penalties and interest that may be
imposed on or for the account of the Executive in connection with this Agreement
(including any taxes, penalties and interest under Section 409A), and neither
the Company nor any affiliate shall have any obligation to indemnify or
otherwise hold the Executive (or any beneficiary) harmless from any or all of
such taxes, penalties or interest. With respect to the time of payments of any
amounts under this Agreement that are "deferred compensation" subject to Section
409A, references in this Agreement to "termination of employment" (and
substantially similar phrases) shall mean "separation from service" within the
meaning of Section 409A. For purposes of Section 409A, each of the payments that
may be made under this Agreement are designated as separate payments.


(ii)     Notwithstanding anything in this Agreement to the contrary, if the
Executive is a "specified employee" within the meaning of Section
409A(a)(2)(B)(i) of the Code and is not "disabled" within the meaning of Section
409A(a)(2)(C) of the Code, no payments under this Agreement that are "deferred
compensation" subject to Section 409A shall be made to the Executive prior to
the date that is six months after the date of the Executive's "separation from
service" (as defined in Section 409A) or, if earlier, the Executive's date of
death. Following any applicable six month delay, all such delayed payments will
be paid in a single lump sum on the earliest date permitted under Section 409A
that is also a business day.


(iii)     In addition, for a period of six months following the date of
separation from service, to the extent that the Company reasonably determines
that any of the benefit plan coverages are described in Section 7(c)(iii) are
"deferred compensation" and may not be exempt from U.S. federal income tax, the
Executive shall in advance pay to the Company an amount equal to the stated
taxable cost of such coverages for six months (and at the end of such six-month
period, the Executive shall be entitled to receive from the Company a
reimbursement of the amounts paid by the Executive for such coverages), and any
payments, benefits or reimbursements paid or provided to the Executive under
Section 7(c)(iii) of this Agreement shall be paid or provided as promptly as
practicable, and in all events not later than the last day of the third taxable
year following the taxable year in which the Executive's separation from service
occurs.


(iv)     For the avoidance of doubt, it is intended that any indemnification
payment or expense reimbursement made hereunder shall be exempt from Section
409A. Notwithstanding the foregoing, if any indemnification payment or expense
reimbursement made hereunder shall be determined to be "deferred compensation"
within the meaning of Section 409A, then (i) the amount of the indemnification
payment or expense reimbursement during one taxable year shall not affect the
amount of the indemnification payments or expense reimbursement during any other
taxable year, (ii) the indemnification payments or expense reimbursement shall
be made on or before the last day of the Executive's taxable year following the
year in which the expense was incurred, and (iii) the right to indemnification
payments or expense reimbursement hereunder shall not be subject to liquidation
or exchange for another benefit.





6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.














 
INTERLINE BRANDS, INC.
 
By:
[mikeagliatachangeinco_image1.jpg]
 
Name: Michael J. Grebe
 
Title: Chairman, Chief Executive Officer and President
 
 
 
 
 
MICHAEL AGLIATA



                            [mikeagliatachangeinco_image2.jpg]


 








7